Case 3:19-cv-02561-WHO Document 107-16 Filed 09/11/20 Page 1 of 10




            EXHIBIT 6
9/11/2020           Case 3:19-cv-02561-WHO          Document
                                  Business Search - Business Entities107-16       Filed 09/11/20
                                                                      - Business Programs                 Pageof 2State
                                                                                          | California Secretary    of 10

Alex Padilla
California Secretary of State


              Business Search - Entity Detail

     The California Business Search is updated daily and reflects work processed through Wednesday, September 9, 2020. Please
     refer to document Processing Times for the received dates of filings currently being processed. The data provided is not a
     complete or certified record of an entity. Not all images are available online.

     C0448246             STAR-KIST SAMOA, INC.
        Registration Date:                                                 03/26/1963
        Jurisdiction:                                                      CALIFORNIA
        Entity Type:                                                       DOMESTIC STOCK
        Status:                                                            MERGED OUT
        Agent for Service of Process:                                      C T CORPORATION SYSTEM (C0168406)
                                                                           To find the most current California registered Corporate
                                                                           Agent for Service of Process address and authorized
                                                                           employee(s) information, click the link above and then
                                                                           select the most current 1505 Certificate.

        Entity Address:                                                     1 MARKET @ THE LANDMARK, TAX DEPT
                                                                            SAN FRANCISCO CA 94105
       Entity Mailing Address:                                              1 MARKET @ THE LANDMARK, TAX DEPT
                                                                            SAN FRANCISCO CA 94105
     This entity is not eligible for online records requests. To order a Certificate of Status, please complete and return the
     Business Entities Records Order Form




       Document Type                              File Date          PDF

       MERGER                                      10/07/2008


       SI-NO CHANGE                                02/01/2008


       RESTATED REGISTRATION                       11/20/2007


       SI-COMPLETE                                 01/23/2007


       REGISTRATION                                03/26/1963          Image unavailable. Please request paper copy.


     * Indicates the information is not contained in the California Secretary of State's database.

             If the status of the corporation is "Surrender," the agent for service of process is automatically revoked. Please refer to
             California Corporations Code section 2114 for information relating to service upon corporations that have surrendered.
             For information on checking or reserving a name, refer to Name Availability.
             If the image is not available online, for information on ordering a copy refer to Information Requests.
             For information on ordering certificates, status reports, certified copies of documents and copies of documents not
             currently available in the Business Search or to request a more extensive search for records, refer to Information
             Requests.
             For help with searching an entity name, refer to Search Tips.
             For descriptions of the various fields and status types, refer to Frequently Asked Questions.

https://businesssearch.sos.ca.gov/CBS/Detail                                                                                               1/2
9/11/2020           Case 3:19-cv-02561-WHO          Document
                                  Business Search - Business Entities107-16       Filed 09/11/20
                                                                      - Business Programs                 Pageof 3State
                                                                                          | California Secretary    of 10
        Modify Search               New Search          Back to Search Results




https://businesssearch.sos.ca.gov/CBS/Detail                                                                                2/2
        Case 3:19-cv-02561-WHO Document 107-16 Filed 09/11/20 Page 4 of 10
                                                                           00930791                                    -~
                                                                                                  IFiLED (1;'-{/
                                                                                        In the Office of the Secrelaly of Stato
                                                                                               of the State ot Cal~omia

                                                                                                ocr. o 7 zooa
                                AGREEMENT OF MERGER

              THIS AGREEMENT OF MERGER (the "Agreement"), dated October 6, 2008,
is made by and betwcen[§tar-Kist Samoa, Inc,~ a California corporation (the "Cf1rporation"), and
Starkist Samoa Co,, a Delaware corporation (t e "Survi.,ing Corporation"),

                                      W J TN E S S E TH:

                WHEREAS, the Corporation is a corporation duly organized and existing under
the laws of the Stare of California, having been incorporated on March 26, 1963;

               WHEREAS, the ourstanding shares of stock of the Corporation consists. of I 00
shares of stock all without par value (the "Corporatior. 's Stock");

                \VHEREAS, the Surviving Corporation is a corporation duly organized and
existing under the laws of the State of Delaware, having been incorporated on June 19, 2008;

              WHEREAS, the authorized and outstanding shares of stock of the Surviving
Corporation consists of I 0,000 shares of common stock, par value $1.00 per share (the
"Surviving Corporation's Stock");

               WHEREAS, the Corporation desires to merge itself with and into the Surviving
Corporation;

                WHEREAS, the Surviving Corporation desires that the Corporation be merged
with and into ilSelf;

                WHEREAS, the Board of Directors of the Corporation and the Board of Directors
of the Surviving Corporation (such entities being hereinafter sometimes collectively referred to
as 1he "Constiruent Companies") deem it to be advisable and for the benefit of their respective
Constituent Companies, and the respective stockholders thereof, that the Corporation be merged
with and into the Surviving Corporation under the terms and conditions hereinafter set forth;

               \VHEREAS., the Boards of Directors of the Corporation and the Surviving
Corporation, respectively, have approved this Agreement; and

               WHEREAS, the sole stockholder of the Surviving Corporation has approved the
Merger (as defined below).

               NOW, THEREFORE, in consideration of the foregoing premises and the
undertakings herein contained and for other good and valuable consideration, the re:~ipt and
sufficiency of which is hereby acl:nowledged, the partiec hereto agree as follows:

                I. Merger. The Corporation shall be merged with and into the Surviving
Corporation pursuanr to Section 2S2 of the Delaware General Corporation Law ("DGCL'') and
Section \ l 08 of the California Corporations Code ("'CCC"), The Sur,·iving Corporation shall
survive the Merger (as defined herein) and shall continue to be governed by the laws of the State
       Case 3:19-cv-02561-WHO Document 107-16 Filed 09/11/20 Page 5 of 10




of Delaware. The separate corporate existence of the Corporation shall cease upon the Effe:tive
Time (as defined herein). The merger oithe Corporation with and into the Surviving
Corporation shall be reierred to herein as the "Merger," At th~ time of the Merger the Surviving
Corporation shall, without further ace or deed. own and possess a!J lhe properry of every
description, real, personal, and mixed, of the Corporation, as provided by the DGCL and CCC.
Also as provided by those laws_. all rights of creditors and of any persons dealing with the
Constituent Companies and all liens upon any property of the Constirncnt Companies shall be
preserved unimpaired by the Merger, and all debts. liabili1ies, obligations, and duties of the
Corporation shall anach to the Surviving Corporation and may be enforced against it to the same
extent as if the same had been incurred by it.

               2. Effective Time. The Merger shall be effective upon filing; of the Certificate of
Merger with the Secretary of State oi Delaware pursuam to the DGCL. The time of such
effectiveness shall herein be referred to as the "Effective Time."

                3 Srock of the Constituent Comoanies. At the Effective Time, b)' virtue of the
M~rger and without any action on the part of the holders thereof, the Surviving Corporation's
stock shall be unaffected and each share of the Corporation's Stock, whether issued or unissued
immediately ptior thereto, shall be cancelled without consideration,

                4. Stock Certificates. At and after the Effective Time, all of the outstanding
certificates which prior to that time represented shares of the Corporation's Common Stock shall
be automatically cancelled without the need for any action by any person or party.

                 5. Succession. At the Effective Time, the Surviving Corporation shall succeed
to all of the rights, privileges, debts, liabilities, powers and property of the Corporation in the
manner of and as more fully set forth in DGCL Section 259, Without limiting the foregoing,
upon the Effective Time, all prop~ny, righis, privileges, franchises, parents, trademarks, licenses,
registrations, and other assets of every kind and description of the Corporation shall be
transforred to, vested in and devolved upon the Surviving Corporation withou, further act or deed
and all proper!)', rights, and every other interesi of the Corporation and the Surviving
Corporation shall be as effectively the proper!)' of the Surviving Corporation as they were of the
Corporation and the Surviving Corporation, respectively. All rights of creditors of the
Corporation and all liens upon any property of the Corporation shall be preserved unimpaired,
and all debrs. liabilities and duties of the Corporation shall anach w the Surviving Corporation
and may be enforced against it to the same extent as 1f said debts, liabilities and duties had been
incurred or contracted by it

                6. Certificate oflncorporation. The Certificate of Incorporation of the Surviving
Corporation in effect at the Effective Time shall continue to be the Certificate oflncorporation of
the Surviving Corporation until further amended in accardance with the provisions thereof and
applicable law.

              7. Bvlaws. The Bylaws of the Surviving Corporation in effect at the Effective
Time shall continue to be the t>ylaws of the Surviving Corporation until furth~r- amended in
accordan~e with the provisions thereof and applicable law.



                                               -2-
       Case 3:19-cv-02561-WHO Document 107-16 Filed 09/11/20 Page 6 of 10




                 S, Officers. The officers of the Survivmg Corporation at the Effective Time
shal I continue in office until the expiration of their respective ierms of office and until their
successors have been elected and qualified.

                 9. Further As,urances. From time to time, as and when required by the
 Surviving Corporation or by its successors and assigns, there shall be executed and delivered on
 behalf of the Corpora1ion such deeds and other instruments . and there shall be taken or caused to
be taken by ir such further and other action, as shall be appropriate or necessary in order to vesr
or perfecr in or to confirm of record or otherwise in the Surviving Corporation the title to and
posse,sion of all the property, interests, assets, rights, privileges, immunities. powers, franchises
and authority of the Corporation, and otherwise to carry out the purposes of this Agreement, and
the officers and directors of the Corporation are fully authorized in the name and on behalf of the
Corporation or otherwise to take any and all such action and to execute and deliver any and all
such deeds and other instruments.

               10. Rights of Others. Except as otherwise provided in this Agreement, nothing
herein expressed or implied is intended, or shall be construed, to confer upon or to give any
person, firm, or corporation, other than the Corporation and the Surviving Corporation and their
respective security holders, any rights or remedies under or by reason of this Agreement.

                11. Assignment. No party hereto shall assign this Agreement or any part hereof
without the prior written consent of the other parry. SubJect to the foregoing, this Agreement
shall be binding upon and inure ro the benefit ofrhe parties hereto and thei; respective permined
successors and assigns.

              12. Governing Law. Disputes under this Agreement and the legal relations
be,ween the parties shall be governed by and construed i• ac·:ordance with the laws of the Seate
of Delaware.

                )3. Counterparts. This Agreement may be exe~uted ir, one or more counterparts,
and ea:h such counterpart shall, for all purposes, be deemed an original, but all such counterparts
shall iOgether constmne but one: and the same instrument,

               [Signuzure Page Follows - Remainder ofPage Intentionally Blank]




                                                 -3~
                  Case 3:19-cv-02561-WHO Document 107-16 Filed 09/11/20 Page 7 of 10




                  TN WlTNESS "'HEREOF, this Agreement of Merger is executed aG of the date
 fo·:.t ahov~ written.

                                            ST AR-KlST SAMOA, ]NC,,
                                            a CRlifom,);\ corporation
                                                            I      /) /J
                                                                                 {vf.rJ.
                                                     /
                                            By A. ~)) {/ .
                                                           I      I   '
                                                                          r;
                                                                           : ,
                                                                                 /I GU(/0-;
                                            Name: David L. Meyers
                                            Title. Preside11I                      (}
                                                               ,----
                                            By:(~--

                                            Namc:              es Pon er
                                            Tit . Secretal)'


                                            STARKIST SAMOA CO.
                                            B Delaware corporation




                                            By:
                                            N,imc: Mr. Jngu ?ark
                                            Title: Presidcll!



                                            liy                         .- .
                                            N;1111:...:: lvi1 .lu11~!ki l~n
                                            Tith:.· ~;t.::..:n..:tr11·y




                                               -4-
,.,,,11: I"'~.'
    Case 3:19-cv-02561-WHO Document 107-16 Filed 09/11/20 Page 8 of 10




                IN WITNESS V;1JEREOF, this Agl'ecmen( of Merge,· is executed as of the date
first above written.

                                          STAR-KlST SAMOA, INC.,
                                          o Calffornin corporatiou



                                          By:
                                                   ----------------
                                          Nam c: Da,•id L. Meyers
                                          Title: Pres.dent



                                          By:
                                                   ----------------
                                         Name: Jnmes Potter
                                         Title: Secretary


                                         STARKIST SAMOA CO.
                                         aDelaware corporation
                                                     c:-·
                                         Bv:         ~
                                         Name: M r . ~ rk
                                         Title: Piesidenc
                                                         .     .
                                         By:         tl
                                         Nnme: Mr. hmg;iRo
                                         Title: Secrem,y




                                             -4-
    Case 3:19-cv-02561-WHO Document 107-16 Filed 09/11/20 Page 9 of 10




                             OFl'ICERS' CERTrFICATE OF ,
                        APPROVAL OF AGREEMENT OF MERGER

                      STARKIST SAMOA CO., a Delawnrc corporation

Ingu Park and Jungki Ro certify the following:

      I, They a1·e the Prcside11t and the Secretary, respectively, of Starkist Samoa Co., a
Delaware corporation (the "Corporation").

        2. 11,e Agreement of Merger in the farm attached was duly approved by the board of
directors and shareholders of the Corporation.

         3. The total number of outstanding shares of the Corporation is l 0,000. The number of
~hnre.s voted in favor of the Agreement of Merge,• equaled or exceeded the vote required. The
sbneholde.- appmval was by holders of I 00% of the outstiu:iding shares of,tbe Corporation.

       We further declaro under penalty of pei:jCJry under the Jaws of the State of California that
the maner5 set forth in this cenificare ore true and correct of our own knowledge,

         oc..+o hec
Date:.                   6 , 2008
                                             By:
                                                      ~      lfJa4<.
                                                      /7J'1M;r·
                                             Mr.Ingu~"
                                             Preside:~AM n.
                                             By: ~ ~ r . ; _ ~ ' - - - - - - -
                                             Mr. Jungki Ro
                                             Secretary
   Case 3:19-cv-02561-WHO Document 107-16 Filed 09/11/20 Page 10 of 10




                             OFFICERS' CERTIFICATE OF
                        APPROVAL OF AGRF,F:MENT OF MERGER

                     STAR-KIST SAMOA, Inc., n Cnliforni~ corporation

David L. Meyers and James Potter c~rtify the following:

        l. They nre the President and the Secrcl:l.ry, respectively, of Star-Kist Samoa, Inc., a
California corporation (the "Corporation").

        2. The Agrccme111 of Merger in the form attached w"s duly upprovccl by the board of
directors ancl sharcholder.s of the Corporation,

        J. The total number of ouLstunding shares of the Corporation is 100. The number of
shares voted in favor of the Agr·cement of Merger equaled or exceeded the vote required. The
shnrcholdc1 approval was by lmlrlcrs of· I 00% of the outstanding shares cif Lhe Corpornllon.

       We further declare wider penalty of perjury under the l3WS of the State of California that
Lhc mallcrs .set forth ln mis ccrtificntc nrc trnc and correct of our own knowledge.

Date: September 29, 2008
